Case 6:18-cv-00862-RBD-DCI Document 292 Filed 09/15/21 Page 1 of 3 PageID 9394




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

 FEDERAL TRADE COMMISSION,

      Plaintiff,

 v.                                             Case No. 6:18-cv-862-RBD-DCI

 MOBE LTD.;
 MOBEPROCESSING.COM, INC.;
 TRANSACTION MANAGEMENT
 USA, INC.; MOBETRAINING.COM,
 INC.; 9336-0311 QUEBEC INC.;
 MOBE PRO LIMITED; MOBE INC.;
 MOBE ONLINE LTD.; MATT
 LLOYD PUBLISHING.COM PTY
 LTD.; MATTHEW LLOYD McPHEE;
 and SUSAN ZANGHI,

       Defendants.
 ____________________________________

                                    ORDER

      Before the Court are:

      1.     Receiver’s Verified Sixth Interim Application for Payment for

             Services Rendered (Doc. 289);

      2.     Receiver’s Verified Fifth Application for Payment for Services

             Rendered and Reimbursement for Costs Incurred by Akerman LLP

             (Doc. 290); and

      3.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation
Case 6:18-cv-00862-RBD-DCI Document 292 Filed 09/15/21 Page 2 of 3 PageID 9395




              (Doc. 291 (“R&R”)).

       The motions were unopposed. (See Doc. 289, p. 24; Doc. 290, p. 15.) On

 referral, Judge Irick recommended granting them. (Doc. 291.) The parties did not

 object and the deadline has passed, so the Court reviews the R&R for clear error

 only. See Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none,

 the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     The R&R (Doc. 291) is ADOPTED, CONFIRMED, and made a part

              of this Order in its entirety.

       2.     The Receiver’s Verified Sixth Interim Application for Payment for

              Services Rendered (Doc. 289) is GRANTED such that the Receiver is

              authorized payment in the amount of $91,203.00 in fees.

       3.     The Receiver’s Verified Fifth Application for Payment for Services

              Rendered and Reimbursement for Costs Incurred by Akerman LLP

              (Doc. 290) is GRANTED such that the Receiver is authorized to make

              payment to Akerman LLP in the amount of $14,752.80 in fees and

              costs.

       DONE AND ORDERED in Chambers in Orlando, Florida, on September

 15, 2021.




                                               2
Case 6:18-cv-00862-RBD-DCI Document 292 Filed 09/15/21 Page 3 of 3 PageID 9396




                                         3
